    Case: 1:18-cr-00048 Document #: 207 Filed: 10/24/19 Page 1 of 3 PageID #:1024




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :
                                                      :
                  v.                                  :   No. 18 CR 48
                                                      :
EDWARD BASES and                                      :   Judge John Z. Lee
JOHN PACILIO,                                         :
                                                      :
                           Defendants.                :
------------------------------------------------------x

                       UNOPPOSED JOINT MOTION FOR LEAVE TO
                      WAIVE INDIVIDUAL DEFENDANT APPEARANCES

        Defendants Edward Bases and John Pacilio, by and through their undersigned counsel,

respectfully move the Court for the entry of an Order permitting each of them to waive his

appearance at the status hearing on October 30, 2019 (the “Proceeding”). Counsel for the

defendants have conferred with counsel for the government, who consent to the waiver of Mr.

Bases’ and Mr. Pacilio’s appearances at the Proceeding.

        In making this request, each defendant understands the seriousness of the charges and the

importance of proceedings before the Court. As the Court is aware, however, each defendant

resides in Connecticut and would have to travel to Chicago in order to attend the Proceeding, which

is relatively non-substantive in nature.

        Prior to making this motion, undersigned counsel informed each defendant that he may

attend the Proceeding, and that he has the right to be present at critical stages in his criminal

prosecution.     In addition, counsel has explained the advantages of being present and the

disadvantages of being absent from court proceedings related to his case. Having consulted fully
   Case: 1:18-cr-00048 Document #: 207 Filed: 10/24/19 Page 2 of 3 PageID #:1024




with counsel, each defendant has informed counsel that he waives any right he may have to be

present at the Proceeding.

       WHEREFORE, defendants Edward Bases and John Pacilio respectfully request that they

be permitted to waive their appearances at the Proceeding.


   Dated: October 24, 2019                                   Respectfully submitted,


   FINN DIXON & HERLING LLP                                  KOBRE & KIM LLP

By: /s/                                                By: /s/
   Alfred U. Pavlis                                       Sean S. Buckley
   Andrew Calamari                                        111 West Jackson Blvd, 17th Floor
   Six Landmark Square                                    Chicago, IL 60604
   Stamford, CT 06901-2704                                (312) 429-5100
   (203) 325-5000                                         sean.buckley@kobrekim.com
   apavlis@fdh.com
                                                             David H. McGill
   SALVATORE PRESCOTT & PORTER, PLLC                         Jonathan D. Cogan
                                                             Matthew I. Menchel
By: /s/
   Julie B. Porter (6243787)                                 Counsel for Defendant John Pacilio
   1010 Davis Street
   Evanston, IL 60201
   (312) 283-5711
   porter@spplawyers.com

   Counsel for Defendant Edward Bases




                                               2
   Case: 1:18-cr-00048 Document #: 207 Filed: 10/24/19 Page 3 of 3 PageID #:1024




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system, which will provide notice of the filing to counsel for

the government.


                                              By: /s/
                                                 Sean S. Buckley




                                                 3
